21-11045-lgb       Doc 31     Filed 06/17/21 Entered 06/17/21 16:27:36               Main Document
                                           Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                          Case No: 21-11045-lgb
CERTA DOSE, INC.,                                               Chapter 11

                                         Debtor.



         INTERIM ORDER GRANTING DEBTOR’S MOTION TO PERMIT THE
                    CONTINUED USE OF THE DEBTOR’S
            CASH MANAGEMENT SYSTEM AND BUSINESS FORMS AND
                   SETTING FINAL HEARING ON MOTION

         Upon the Motion (the “Motion”) of the Debtor Certa Dose, Inc. (the “Debtor”), by its

proposed counsel, seeking entry of an Interim Order To Permit the Continued Use of the

Debtor’s Cash Management System and Business Forms pursuant to §§ 105(a), 363, 364, and

503 of title 11 of the U.S. Code (the “Bankruptcy Code”) and Fed. R. Bankr. Proc. 6003 and

6004; and a hearing on the Motion having been held on June 17, 2021; and proper and adequate

notice of the Motion having been provided; and it appearing that the relief requested in the

Motion is in the best interests of the Debtor’s estate, its creditors, and other parties in interest;

and the Court having found that the legal and factual bases set forth in the Motion and at the

Hearing establish cause for the relief granted herein; and after due deliberation and sufficient

cause appearing therefor, it is hereby

         ORDERED, that the relief requested in the Motion is granted. It is further

         ORDERED, that the Debtor is authorized, but not required, to continue to use its cash

management system and Pre-Petition Accounts (as identified in the Motion) and conduct banking

transactions by all usual means so long as the Debtor distinguishes between pre-petition and

post-petition transactions in its books and records and maintains reasonably detailed records of

all of its banking and cash transactions. It is further
21-11045-lgb      Doc 31        Filed 06/17/21 Entered 06/17/21 16:27:36          Main Document
                                             Pg 2 of 3



        ORDERED, that the Debtor shall not permit the balance of the funds deposited in Pacific

Western Bank to exceed $250,000.00, as required by the Federal Deposit Insurance

Corporation’s guidelines, until the Debtor has obtained the entry of an order confirming a Plan of

Reorganization. It is further

        ORDERED, that the Debtor is authorized to use, in its present form, all of its business

forms without reference to its status as a debtor-in-possession other than the checks issued from

the Debtor-in-Possession account it established with Axos Bank. It is further,

        ORDERED, that the Debtor’s request to waive the requirement that it open a separate tax

and payroll account is granted. It is further

        ORDERED, the Motion satisfies the requirements of Fed. R. Bankr. Proc. 6003(b) and

Notice of the Motion satisfies Fed. R. Bankr. Proc. 6004(a)

        ORDERED, notwithstanding the possible applicability of Bankruptcy Rules 6004(h), the

terms and conditions of this Order shall be immediately effective and enforceable upon its entry.

It is further

        ORDERED, that the Court shall conduct a final hearing (“Final Hearing”) on the Motion

on July 7, 2021, at 10:00 a.m. No later than three business days following the entry of this

Order, the Debtor shall serve copies of the Motion, this Interim Order and a notice of the Final

Hearing (the“Final Hearing Notice”) and proposed final order, by first-class mail, postage

prepaid, on the following parties: (a) the Office of the United States Trustee for the Southern

District of New York; (b) all parties that have entered a notice of appearance, (c) the twenty

largest unsecured creditors or the Debtor, and (c) and all secured and priority creditors of the

Debtor. It is further


        ORDERED, that the Debtor is authorized to take all actions necessary to effectuate the
21-11045-lgb      Doc 31    Filed 06/17/21 Entered 06/17/21 16:27:36         Main Document
                                         Pg 3 of 3



relief granted in this Interim Order in accordance with the Motion.

Dated: June 17th, 2021
New York, New York
                                                     /s/ Lisa G. Beckerman
                                                     LISA G. BECKERMAN
                                                     U.S. BANKRUPTCY JUDGE
